 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X                          7/15/2021
                                                            :
DUBAI EQUINE HOSPITAL,                                      :
                                                            :
                                         Plaintiff,         :
                                                            :         18-CV-6925 (VSB)
                           -against-                        :
                                                            :               ORDER
EQUINE IMAGING, LLC, et al.                                 :
                                                            :
                                         Defendants. :
                                                            :
----------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          In light of the representations made at the July 14, 2021 conference held in this case, it is

 hereby:

          ORDERED that Defendant is directed to submit a filing on or before July 23, 2021,

 indicating which materials that he filed on or before June 15, 2021, if any, he intends to serve as

 his opposition to Plaintiff’s motion for summary judgment. Defendant should identify these

 materials by their docket number. I will not consider any filings submitted after June 15, 2021.

          IT IS FURTHER ORDERED that Plaintiff is directed to submit a letter on or before July

 27, 2021, indicating how much time, if any, it needs to submit a reply memorandum of law in

 light of Defendant’s July 23, 2021 filing.

          IT IS FURTHER ORDERED that Plaintiff is directed to email Defendant a copy of this

 order and file proof of service on the docket.

 SO ORDERED.
Dated:   July 15, 2021
         New York, New York   ________________________________
                              VERNON S. BRODERICK
                              United States District Judge
